                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUI'HERN DMSION
                                   No. 7:18-CV-61-D


TIMOTHY HANKINS,               )
                               )
                   Plaintiff,  )
                               )
              v.               )                                 ORDER
                               )
STATE OF NORTH CAROLINA,       )
et al.,                        )
                               )
                   Defendants. )


       On April 4, 2018, Timothy Hankins ("Hankins" or ''plaintiff') applied to proceed in forma

pauperis under 28 U.S.C. § 1915 [D.E. 1]. On April 15, 2018, the court referred the motion to

Magistrate Judge Swank for frivolity review [D.E. 4]. On August 21, 2018, Magistrate Judge Swank

issued an order and Memorandum and Recommendation ("M&R") [D.E. 7], granted plaintiff's

application to proceed in forma pauperis, and recommended that the court dismiss plaintiff's complaint

for failure to state a claim upon which relief can be granted [D.E. 7]. On September 4, 2018, Hankins

filed a notice of voluntary dismissal [D.E. 8].

       Hankins now moves to reopen the case [D.E. 9], and he has filed a proposed amended

complaint [D.E. 10]. The clerk has also filed and docketed as a motion what appears to be a copy of

a mandamus petition that Hankins has filed in the United States Court of Appeals for the Fourth

Circuit [D.E. 11]. Cf. Fed. R. App. P. 21(a)(l); In re Hankins, No. 19-1481 (4th Cir. 2019).

       The court has considered Hankins's motion to reopen the case under the governing standard.

See Fed. R. Civ. P. 60(b); Aikens v. Ingram. 652 F.3d 496, 500--01 & n.3 (4th Cir. 2011) (en bane);

Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 412 n.12 (4th Cir. 2010); Nat'l Credit Union
Admin. Bd. v. Gray, 1F.3d262, 264 (4th Cir. 1993); cf. Luxama v. McHugh, 675 F. App'x 272, 273

(4th Cir. 2017) (per curiam) (unpublished). Hankins fails to establish a meritorious claim or defense.

Thus, Hankins fails to meet Rule 60(b)'s threshold requirements. If Hankins seeks to amend his

complaint, the court evaluates the motion ''for prejudice, bad faith, or futility." Laber v. Harvey, 438

F.3d404, 427 (4th Cir. 2006) (en bane); seeKacylev. PennNat'l Gaming. Inc., 637F.3d462, 471 (4th

Cir. 2011). Hankins's proposed complaint would be futile. The proposed amended complaint, like

Hankins's original complaint, fails to state a plausible claim. See Kacyle, 637 F.3d at 470-71. Thus,

Hankins's motion for reconsideration lacks merit.

       If Hankins seeks a writ of mandamus [D.E. 11 ], granting a writ of In.an.dam.us is a drastic

remedy to be used only in extraordinary situations. See Kerr v. U.S. Dist. Court for the N. Dist. of

Cal.,426U.S. 394,402(1976); Cumberlandcty.Hosp. Sys.. Inc. v.Burwell, 816F.3d48, 52(4thCir.

2016); United States v. Moussaoui, 333 F.3d 509, 516 (4th Cir. 2003); Inre Beard, 811F.2d818, 826

(4th Cir. 1987). "The party seeking mandamus relief carries the heavy burden of showing that he has

no other adequate means to attain the relief he desires and that his right to   su~h   relief is clear and

indisputable." Inre Beard, 811 F.2d at 826 (quotations omitted); see Allied Chem. Com. v. Dai:tlon.

Inc., 449 U.S. 33, 35 (1980). Hankins has failed to make the requisite showing.

       In sum, the court DENIES plaintiff's motions [D.E. 9, 11].

       SO ORDERED. This ifl... day of May 2019.




                                                   2
